Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 3, 11-18, 23, 28 and 49-50 are examined on merits in this office action to the extant it encompasses the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11-18, 23, 28, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Miteva al (US 2019/0085237, hereinafter “Miteva”) in view of Lichtman et al (US 2002/0155520A9) and Zhang (US 2008/0019921A1) and further in view of Lindsey (US 8187824)
Miteva discloses nanoparticle comprising a polymeric organic matrix and at least on light emitter distributed within the matrix and at least on sensitizer distributed within the polymeric matrix (paragraphs [0012]-[0015], claims 1 and 5; and Fig.5). Miteva teaches that the sensitizer is or comprises, a porphyrin or a pthalocyanine (paragraphs [0142]-[0145]; claim 7).  Miteva discloses some of the sensitizers (paragraph [0145]; and claim 7) and the sensitizers are very similar to the hydroporphyrins as claimed in claim 3 as encompassed by the various distinct substitution groups. Mateva teaches that the combination of sensitizer and emitter molecules triplet-triplet transfer can achieve up conversion (paragraph [0213]). Miteva teaches various combinations of emitter and sensitizers for photon up-conversion (paragraph [0214]). The sensitizers Miteva discloses are not limited to the disclosed sensititers as Miteva teaches sensitizers comprises a porphyrin or a phthalocyanine and thus various other porphyrins and phthalocyanine substituted with various substitution groups would make the hydroporphyrins as claimed in claim 3, obvious to one of ordinary skilled in the absent showing of unexpected advantages with a particular substitution groups. However, as evidenced from the laundry lists of substitution groups for each of R1-R8, a particular substitution group have not been disclosed as critical to the practice of the invention. The recitation “nanoparticle consisting of a polymeric matrix and at least one fluorescent hydrophrphyrin selected from the …….”  limits the composition of the nanoparticle with a fluorescent hydroporphyrin and a polymeric matrix but however, polymeric matrix in the claim is not defined and may comprise various components. Specification teaches that the term “polymeric matrix” can be any molecule or complex of molecules that form a microparticle and/or a nanoparticle (page 22, lines 17-18). Therefore, the organic matrix having at least on light emitter distributed within the matrix can be considered as the polymeric matrix wherein the polymeric matrix further has a sensitizer, which can be regarded as consisting of polymeric matrix (which includes emitter) and a sensitizer.
In regards to claims 12 and 13, Miteva teaches that the polymeric organic matrix of the nanoparticle may comprise polystyrene (paragraph [0076]). In regards to claim 49, Miteva teaches that the nanoparticles may include functional group (claim 11) and molecules or chemical groups attached to the surface wherein the molecules attached to the nanoparticle are antibody molecules or a biomolecule (claim 12 and paragraph 90169]). Miteva teaches use of the nanoparticles in a biological application such as labeling and/or detection flow cytometry, fluorescence-activated cell sorting, FRET, molecular diagnostics and so on (paragraph [0024]). Miteva teaches that the nanoparticle include 1 to 4 metal nanoparticles, but however, does not teach population of fluorescent nanoparticles wherein the population comprises a plurality of distinct fluorescent nanoparticles and each distinct nanoparticle is associated with one or more distinct hydroporphyrins as claimed in claims 11, 14, 16-17 and 23.
Lichtman discloses the use of a population of fluorescent particles for differentially labeling cells, the method comprising introducing into cells distinct fluorescent particles such that individual cells can be distinguished from each other based on excitation spectra derived from the particular fluorescent particle present therein (a method for the differential labeling of individual cells within dense populations of cells, comprising providing a plurality of microparticles, for example polystyrene beads, impregnated with a plurality of nucleotide sequences encoding fluorescent proteins with each of the fluorescent proteins having a different emission spectrum, and detecting the presence of the fluorescent proteins; abstract;· paragraphs (0009), [0023], [0038], (0050], (0054)-(0055), [0063]). 
Zhang discloses a population comprising a plurality of distinct fluorescent polymeric microparticles (formulations including from 2 to 20 differently labeled polymeric microspheres i.e., microparticles that have been encoded with different fluorescent dye(s) and that have a polystyrene (polymer) matrix outer surface, wherein microparticles with a wide range of fluorescence emission wavelengths can be easily prepared; paragraphs (0091)-(0092), (0096], (0167], (0216]). Zhang teaches multiplexing with multicolor application using a population having particles labeled with distinct colors.
Therefore, form the above description in mind of Lichtman and Zhang, it would be obvious to one of ordinary skilled in the art to envisage a population of a nanoparticle having plurality of distinct emission for the nanoparticles of Miteva with the expectation of expanding the arsenal of microparticles of Miteva for multiplexing with a reasonable expectation of success. Miteva teaches use of the nanoparticles in a biological application such as labeling and/or detection flow cytometry, fluorescence-activated cell sorting, FRET, molecular diagnostics, and one of ordinary skilled in the art from the reading of Lichtman and Zhang would easily understand that for multiplexing, one would need to provide population of distinct colored nanoparticles. Since Miteva teaches various combinations of emitter and sensitizers for photon up-conversion, one of ordinary skilled in the art would easily understand that by utilizing distinct sensitizers (as for example, distinct phorphyrins), one can obtain particles with distinct emission with distinct upconversion. With regard to difference in maximum peak from on nanoparticle to another (claims 15 and 18) and excitation wavelengths, various nanoparticle with desired emission can be optimized by combination of emitters and sensitizers and are obvious to one of ordinary skills in the art since it has been held that discovering an optimum value of a result effective variable involves onlyroutine skills in the art. In re Boesch, 617, F.2d, 272,205 USPQ 215 (CCPA 1980). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). In regards to claim 23, Miteva discloses hydroporphyrin having pd (Fig.17B and paragraph [0145]) and thus would be obvious for the nanoparticle.
Miteva in view of Lichtman et al and Zhang has been described above for nanoparticles comprising a polymeric organic matrix and having hydroporphyrin useful for various detection processes.
Miteva discloses various hydrophorphyrins but does not teach the hydroporphyrins (chlorins or bacteriochlorins) as claimed in claims 3, 28 and 50.
Lindsey teaches porphyrin compound for use in flow cytometry (Title). Lindsey teaches detectable luminescent porphyrin compounds linked to targeting group through a linker for detection of cell and target compound (Abstract). Lindsey teaches various porphyrin compounds (cols. 13-21 and 31-35). Lindsey discloses porphyrin compounds 
    PNG
    media_image1.png
    213
    163
    media_image1.png
    Greyscale
, and 
    PNG
    media_image2.png
    274
    252
    media_image2.png
    Greyscale
, which are very similar to the compound SE420. Lindsey also discloses a compound 
    PNG
    media_image3.png
    167
    171
    media_image3.png
    Greyscale
wherein M can be Zn, which reads on the SE197.
From the above disclosure of Lindsey of various detectable luminescent hydroporphyrin compounds useful for flow cytometry, it would be obvious to one of ordinary skilled in the art to consider the compound of Lindsey for the porphyrin compounds in the nanoparticle of Miteva with the expectation of expanding the arsenal of nanoparticle with various porphyrins as Miteva teaches porphyrin compounds and teaches the nanoparticle for flow cytometry.
Response to argument
Applicant's arguments and amendments filed 06/15/2022 have been fully considered but are persuasive to overcome the rejections under 35 USC 103.
Applicant in page 6 argued that the composition disclosed in Miteva require the presence of an emitter and a sensitizer and further the emitter and the sensitizer must be separate molecules. Applicant argued that the instantly claimed nanoparticles consist of a polymeric matrix and at least one fluorescent hydroporphyrin associated therewith and thus the instantly claimed subject matter excludes particles with at least one fluorescent hydroporphyrin and a distinct emitter.
The above arguments have fully been considered but are not found persuasive because the term “polymeric matrix” has not clearly defined in the claim and thus the polymeric matrix includes combination of various molecules. As described in the rejection, Lindsey discloses detectable hydroporphyrin compound useful for flow cytometry and the compound of Miteva also contemplated usefulness of the compound for flow cytometry and therefore, there is a motivation for including the compounds of Lindsey in the fluorescent compound of Miteva with the expectation of expanding the arsenal of fluorescent compounds for associating with nanoparticle for flow cytometry. Moreover, Lindsey throughout the application discloses porphyrin derivatives chlorins and bacteriochlorins compounds for detection of target compound by association of the target with the fluorescent chlorin or bacteriochlorin compounds (see claim 1). Lindsey teaches that the target may be a particle (see claim 5) for detection and the particle can be nanoparticles, organic or polymeric beads (col. 39). Therefore, the compounds of Lindsey provide a detectable particle, which would provide a strong motivation to combine Miteva with Lindsey for expanding the arsenal of nanoparticle of Miteva with various detectable phorphyrin derivatives. In regards to Miteva requiring several additional components, claim 3 nanoparticle is limited to fluorescent hydroporphyrin but the polymeric matrix is not limited to specific polymeric matrix and can have composition having complex of various molecules. The recitation “nanoparticle consisting of a polymeric matrix and at least one fluorescent hydrophrphyrin selected from the …….”  limits the composition of the nanoparticle with a fluorescent hydroporphyrin and a polymeric matrix but however, polymeric matrix in the claim is not defined and may comprise various components. Specification teaches that the term “polymeric matrix” can be any molecule or complex of molecules that form a microparticle and/or a nanoparticle (page 22, lines 17-18). Therefore, the organic matrix having at least on light emitter distributed within the matrix can be considered as the polymeric matrix wherein the polymeric matrix further has a sensitizer, which can be regarded as consisting of polymeric matrix (which includes emitter) and a sensitizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641